Title: To James Madison from Daniel Carroll, 20 December 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir,Decr. 20th. 91
I mentiond in my last of the 15th or 16th Instant of which please to acknowledge the receipt, that You woud hear from C. Carroll of Cn. when he reachd Pha some particulars on the passage of the Law “Concerning the Territory of Columbia &ca.[”] Since then I have seen Govr Lee, & it gave me great concern to hear from him that Mr Carroll had doubts of joining Congress this session. I immediately wrote him that public and private considerations demanded his attendance—that if there was no appearance of any thing material to call on him, yet his absence woud lay him open to severe Censure. That private considerations however weigh but a feather compar’d to public. That his absence might occasion attempts to be made, which his presence might check, or be very instrumental in defeating. I have reminded him how deeply the peace & wellfare of the Union is concernd, how much individuals have at Stake, some of whom certainly relied on the Support of those who were active in bringing about this great event, & if any thing disastrous was to happen wou’d be ruind—& to consider what wou’d be his own reflections hereafter. I have desird him not to think these apprehensions entirely chimerical & have mentiond what you write of the intended Motion, & that we have otherways heard that it was to be made by a Member of New York.
I have opend this Subject to you because I hope you correspond with Mr Carroll, & that you will write to him if occasion. You are Sufficiently intimate—I know the weight of Yr. opinion with him.
I have just recd. a letter from Mr Johnson returnd from the federal Court in Virginia; He will be with us after Xmass when I suppose we shall take a view of past transactions, & consider the ensuing—it is not improbable that our Ideas will Coincide with yrs. in the Sales upon a large scale, & under Covenants for improvements.
Acquainted with the World as we are we must expect Cavilling at the best intentiond Conduct—& it is probable the Commsrs will meet with their share. If I satisfye my own mind, & the person from whom I receive the Trust, other reproach will at most give me but short disquiet. Adieu—My dear friend for the present. Yrs Affy
Danl Carroll
PS. Do you think it probable the motion mentiond will be made?
If your house do not adhere on the occasion mentiond they deserve to be———If the Senate on such a Subject is to say what shall be, can you ever refuse any thing they demand from you?
